UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6023



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM ALSTON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CR-94-269-A, CA-97-1691-AM)


Submitted:   March 11, 1999                 Decided:   March 16, 1999


Before WIDENER and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


William Alston, Appellant Pro Se. Lawrence Joseph Leiser, Assis-
tant United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Alston seeks to appeal the district court’s orders

denying his motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998), his motion for reconsideration, and his motion for a

certificate of appealability.   We have reviewed the record and the

district court’s opinions and find no reversible error. According-

ly, we deny a certificate of appealability and dismiss the appeal

on the reasoning of the district court.      See United States v.

Alston, Nos. CR-94-269-A; CA-97-1691-AM (E.D. Va. Aug. 19, Sept.

29, & Dec. 3, 1998).*   We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




     *
       Although the district court’s orders are marked as “filed”
on Aug. 18, 1998, Sept. 28, 1998, and Dec. 2, 1998, the district
court’s records show that they were entered on the docket sheet on
Aug. 19, 1998, Sept. 29, 1998, and Dec. 3, 1998, respectively.
Pursuant to Rules 58 and 79(a) of the Federal Rules of Civil Pro-
cedure, it is the date that the orders were physically entered on
the docket sheet that we take as the effective date of the district
court’s decisions. See Wilson v. Murray, 806 F.2d 1232, 1234-35
(4th Cir. 1986).


                                 2